American Trans-Ocean Navigation Corporation v. Commissioner.American Trans-Ocean Navigation Corp. v. CommissionerDocket No. 45456.United States Tax CourtT.C. Memo 1954-140; 1954 Tax Ct. Memo LEXIS 104; 13 T.C.M. 839; T.C.M. (RIA) 54246; August 26, 1954, Filed 1954 Tax Ct. Memo LEXIS 104">*104  Murray M. Weinstein, Esq., for the petitioner. John J. O'Toole, Esq., for the respondent.  OPPERMemorandum Opinion OPPER, Judge: Respondent determined a deficiency in income tax of $31,432.25 against petitioner for 1947, all of which is in controversy. The single question is whether petitioner as the parent-affiliate of a consolidated-return group may carry-back a net loss of the group, not attributable to petitioner's operations, to a year prior to the consolidated return period. All of the facts are stipulated. They are hereby so found. Petitioner, a New York corporation, filed its 1947 income tax return with the collector for the second district of New York. During 1947, and thereafter, petitioner owned S. S. "Edwin L. Drake" upon which the United States Maritime Commission held a purchase-money first mortgage. In order to effect the purchase of a second vessel, S. S. "Thomas F. Cunningham" and to conform to the requirements of the Commission in connection therewith, petitioner on February 9, 1948 organized a whollyowned subsidiary, Amtron Tanker Corporation, to take title to the second ship. Petitioner and Amtron filed consolidated returns for 1948 and 1949, 1954 Tax Ct. Memo LEXIS 104">*105  disclosing the following: 19481949American Trans-Ocean NavigationCorporation$91,202.99 (net income)$ 30,234.45 (net income)Amtron Tanker Corporation65,035.44 (loss)134,846.37 (loss)$26,167.55 (net income)$104,611.92 (consolidated loss)Petitioner's return for 1947, prior to the formation of Amtron, reported net income of $80,575.30. The question involved has been settled by Trinco Industries, Inc., 22 T.C. -, decided July 19, 1954, after the briefs in this proceeding had been filed. On the authority thereof, Decision will be entered for the respondent.